SUMMARY ORDER

Rafael Feliz (“Feliz”) appeals from a judgment of conviction entered by the united States District Court for the Southern District of New York (Sprizzo, J.) on October 27, 2006. Feliz pleaded guilty to conspiracy to commit money laundering, in violation of 18 U.S.C. § 1956(h). We assume the parties’ familiarity with the underlying facts, the procedural history, and the issues on appeal.
Feliz contends that his 97-month Guidelines sentence is substantively unreasonable in light of his age, medical condition, family circumstances, employment history, and efforts to cooperate with law enforcement. “Reasonableness review does not entail the substitution of our judgment for that of the sentencing judge. Rather, the standard is akin to review for abuse of discretion.” United States v. Fernandez, 448 F.3d 19, 27 (2d Cir.2006). Although we do not presume that a Guidelines sentence is reasonable, we have “recognize[d] that in the overwhelming majority of cases, a Guidelines sentence will fall comfortably within the broad range of sentences that would be reasonable in the particular circumstances.” Id.; cf. Rita v. United States, — U.S. -, 127 S.Ct. 2456, 2464-65, 168 L.Ed.2d 203 (2007). We cannot conclude that Feliz’s sentence falls outside that overwhelming majority.
For the foregoing reasons, the judgment of the district court is AFFIRMED.